Citation Nr: 0939504	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-38 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for retinitis pigmentosa 
(retinitis).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 1984 and from April 1991 to July 1991.  The Veteran 
stated at a July 2009 hearing before the undersigned Acting 
Veterans Law Judge that he also was activated in 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Atlanta, Georgia regional office (RO) of the Department of 
Veterans Affairs (VA).   

In 2009, the Veteran appeared at a Travel Board hearing in 
Atlanta, Georgia.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has presented a claim of entitlement to service 
connection for retinitis.  He has alleged in a July 2005 lay 
statement and during a July 2009 hearing both that the 
retinitis manifested while he was on active duty and that it 
was aggravated by active reserve service.  He appears to also 
allege on his VA Form 9 and in a July 2005 statement that 
retinitis was aggravated by active duty. 

As an initial matter, the Board notes that the RO provided 
the Veteran with pre-adjudication notice as to the general 
applicable provisions pertaining to VA's duty to notify and 
assist and the elements of a service connection claim in an 
August 2005 letter that complied with the Veterans Claims 
Assistance Act (VCAA).  However, the Veteran was not notified 
as to how VA assigns disability ratings and effective dates 
(as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006)) until a January 2009 notice letter regarding a 
separate claim and mailed after he had perfected his appeal 
for service connection for retinitis.  As the claim on appeal 
is being remanded for further development, the RO should send 
a letter inviting the Veteran to submit any evidence not yet 
associated with the claims file and stating the five elements 
of a claim for service connection, particularly disability 
ratings and effective dates, in compliance with Dingess.

In regard to the development of the claim, a DD Form 214 in 
the claims file reflects the Veteran's active duty in 1991, 
but there are no associated service personnel or treatment 
records for this term.  On remand, the RO should attempt to 
locate these records and associate them with the claims file.

No Social Security Administration (SSA) records have been 
associated with the claims file, however an October 2006 RO 
report of telephone contact with the Veteran, as well as the 
2009 hearing transcript (at 9), indicate that he applied to 
the SSA for disability benefits.  VA has a duty to obtain SSA 
records when they may be relevant.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999).  Accordingly, the RO should contact the 
SSA and obtain, and associate with the claims file, copies of 
the Veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009).

The Veteran also remarked at the 2009 hearing that he was 
activated for a third term of service in 2002/2003.  However, 
the record does not reflect whether, or how, he served at 
that time.  Specifically, a January 2003 reserve treatment 
note states that his medical record was reviewed for 
activation, but there are no personnel records indicating a 
third term of duty.  On remand, the RO should seek 
clarification from the Veteran, attempt to locate records 
verifying any terms of service after 1991, and associate 
these records with the claims file.  Upon re-adjudication, 
the RO should consider whether any periods of the his service 
qualify (for service connection purposes) as active or 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106.

In a February 2006 rating decision, the RO denied the 
Veteran's claim on the basis that retinitis is considered a 
congenital or developmental defect unrelated to military 
service and not subject to service connection.  However, the 
Board notes that in a 1990 opinion, VA General Counsel 
determined that retinitis pigmentosa, though a congenital or 
hereditary disease, could be service connected if it was 
shown that the disease first manifested during active 
military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 
Fed. Reg. 43,253 (Oct. 26, 1990).  General Counsel opinions 
are binding on the Board.

As stated, the Veteran has alleged that retinitis manifested 
during active duty, was aggravated by active duty, and was 
aggravated by active reserve service.  The records currently 
associated with the claims file indicate that the Veteran was 
diagnosed with retinitis in August 1991, one month after 
separation from his second term of active duty.  An August 
1991 letter from the diagnosing physician states that the 
Veteran reported a history of optic disturbance beginning in 
between his first two terms of active duty.  Specifically, 
the Veteran's first term ended in October 1984 and his second 
term began in April 1991, but the August 1991 letter 
describes a (1) year history of distorted vision and an eight 
(8) month history of "floaters."  In addition, a November 
1989 reserve service examination showed changes in the 
Veteran's vision and that, with uncorrected vision, he failed 
the color vision and depth perception tests.

Despite the above evidence of visual changes before 1991, the 
Veteran may be entitled to a presumption of sound condition 
at the time he re-entered service for his second term of 
active duty.  The Board observes that a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. §§ 
1110, 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  In a lay statement dated July 2005, the 
Veteran stated that he received a pre-activation physical, 
and was found fit for duty, on April 3, 1991 by the Medical 
Squadron at the Charleston, South Carolina Air Base.  As 
noted above, the RO must attempt to locate the record of this 
examination to determine what, if any, defects were noted at 
that time.

Under the duty to assist, a medical examination or opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4) (2009); see Charles v. Principi, 16 Vet. 
App. 370 (2002).

The Veteran has provided evidence of a current diagnosis of 
retinitis pigmentosa and reported that retinitis manifested 
while he was in service.  The Veteran's doctor stated in an 
August 1991 letter that symptoms of retinitis presented 
during the months leading up to his 1991 active duty.  

Since the Veteran has reported, and private medical 
statements corroborate, symptomatology both pre-existing and 
concurrent with 1991 service, a medical opinion must be 
obtained to determine whether this claimed disorder first 
manifested in service or was aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  In so doing, the RO/AMC 
must ensure that its notice meets the 
requirements of Dingess (cited to above), 
particularly as to the assignment of 
disability ratings and effective dates.  
If the Veteran has received any VA, non-
VA, or other medical treatment for 
retinitis that is not evidenced by the 
record, he must be provided with the 
necessary authorizations for the release 
of any such treatment records.  The 
RO/AMC must then obtain these records and 
associate them with the claims folder.

2.  The RO/AMC must contact the SSA and 
obtain, and associate with the claims 
file, copies of the Veteran's records 
regarding SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

3.  The RO/AMC must attempt to locate 
service personnel and treatment records 
for the Veteran's second (1991) term of 
active duty as well as any subsequent 
active duty.  If the RO is unable to 
locate the records, it must (in 
accordance with Washington v. Nicholson, 
19 Vet.App. 362 (2005)) seek them via 
alternate sources such as requests 
through the Personnel Information 
Exchange System (PIES), to the National 
Personnel Records Center (NPRC), and 
queries to the Veteran for additional 
information and any records in his 
possession. 

4.  After the above-directed development 
has been completed, the Veteran will be 
afforded an examination to ascertain 
whether retinitis manifested during, or 
was aggravated by, his service.  The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether it is 
at least as likely as not (e.g., a 
50 percent or greater probability) 
that the Veteran's retinitis first 
manifested in, or underwent an 
increase in severity beyond natural 
progression during, a period of 
active duty or a period of 
qualifying (active or inactive duty) 
training.  The examiner should 
specifically refer to the 
progression of the disorder, any 
pre-service pathology (or lack 
thereof), the Veteran's reports of 
symptomatology, and the date of 
diagnosis.  A rationale must be 
provided for any findings rendered.

5.  Following the examination, the RO/AMC 
will review and re-adjudicate the 
Veteran's claim.  If the benefit sought 
remains denied, the Veteran should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100 (2009).


